Matter of Bombassaro (2018 NY Slip Op 03420)





Matter of Bombassaro


2018 NY Slip Op 03420


Decided on May 10, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: May 10, 2018

[*1]In the Matter of BRIAN WILLIAM BOMBASSARO, an Attorney. 
(Attorney Registration No. 5148796

Calendar Date: May 7, 2018

Before: Garry, P.J., McCarthy, Clark, Aarons and Pritzker, JJ.


Brian William Bombassaro, Arlington, Virginia, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

MEMORANDUM AND ORDER
Brian William Bombassaro was admitted to practice by this Court in 2013 and lists a business address in Washington, DC with the Office of Court Administration. Bombassaro has applied to this Court, by affidavit sworn to December 20, 2017, for leave to resign from the New York bar for nondisciplinary reasons (see Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) opposes the application, contending that Bombassaro is ineligible for nondisciplinary resignation because he has failed to fulfill his attorney registration requirements for the most recent biennial period beginning in 2017 (see Judiciary Law § 468-a; Matter of Lee, 148 AD3d 1350 [2017]; Matter of Bomba, 146 AD3d 1226, 1226-1227 [2017]; Rules of the Chief Admin of Cts [22 NYCRR] § 118.1).
However, Office of Court Administration records establish
that Bombassaro has since become current in his New York attorney registration requirements and has cured any preexisting registration delinquency. Accordingly, with AGC voicing no other substantive objection to his application, and having determined that Bombassaro is now eligible to resign for nondisciplinary reasons (see Matter of Ditzler, 154 AD3d 1273, 1273 [2017]), we grant the application and accept his resignation
Garry, P.J., McCarthy, Clark, Aarons and Pritzker, JJ., concur.
ORDERED that Brian William Bombassaro's application for permission to resign is granted and his nondisciplinary resignation is accepted; and it is further
ORDERED that Brian William Bombassaro's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that Brian William Bombassaro is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Bombassaro is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold himself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Brian William Bombassaro shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to him.